Citation Nr: 9920993	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-32 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to secondary service connection for arthritis 
in multiple joints of both lower extremities.

2.  Entitlement to secondary service connection for a 
disability manifested by poor circulation in both lower 
extremities.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left leg to include injury to 
muscle group XII; compound fracture of the tibia; and 
multiple metallic fragments throughout the left leg, ankle, 
and foot, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
left foot injury to include a fracture of the proximal 
phalanx with shortening of the left great toe and a fracture 
of the left navicular and cuneiform with retained foreign 
bodies embedded in the bone, currently evaluated as 20 
percent disabling.

5.  Entitlement to an increased evaluation for cicatrices of 
the skin of the right lower leg and foot with multiple 
foreign bodies embedded in the soft tissue and bone of the 
right leg, ankle, and foot; currently evaluated as 10 percent 
disabling.

6.  Entitlement to a total disability evaluation as a result 
of individual unemployability due to service-connected 
disabilities.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from October 1951 to January 
1953.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1995 rating decision of the Columbia, South 
Carolina, Regional Office (RO).  The RO denied, as not well-
grounded, the veteran's claims for secondary service 
connection for arthritis and poor circulation in both legs.  
It also denied his claims for increased ratings for injuries 
to his right and left lower extremities.  The veteran was 
also denied a total disability rating for individual 
unemployability by a rating decision of March 1996.  

The Board remanded the case in July 1997 in order to schedule 
the veteran for a hearing before a traveling Member of the 
Board.  A hearing before the undersigned Board Member was 
conducted at the RO in April 1999.  The case has been 
returned to the Board for continuation of appellate review.

The issue of entitlement to secondary service connection for 
arthritis in multiple joints of both lower extremities and 
the issue of entitlement to secondary service connection for 
a disability manifested by poor circulation in both lower 
extremities are addressed in the decision which follows.  The 
issue of entitlement to secondary service connection for 
arthritis in multiple joints of both lower extremities is 
also addressed in a remand at the end of this decision, as 
are all other remaining issues listed on the title page of 
this decision.


FINDINGS OF FACT

1.  The appellant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for secondary service connection for arthritis in 
multiple joints of both lower extremities is plausible.

2.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for secondary service connection for a disability 
manifested by poor circulation of both lower extremities is 
plausible.



CONCLUSIONS OF LAW

1.  The claim for secondary service connection for arthritis 
in multiple joints of both lower extremities is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for secondary service connection for a 
disability manifested by poor circulation of both lower 
extremities is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records are negative for findings or 
diagnoses of arthritis or of any circulatory pathology of the 
lower extremities.  VA medical records, dated from December 
1952 to July 1953, are also negative for any pertinent 
disorders.  

Treatment records from VA and private medical sources were 
associated with the record from 1993 to 1996.  They do not 
reflect evaluation or treatment of a disorder manifested by 
poor circulation of the lower extremities.  

The veteran received treatment at a VA outpatient clinic 
during 1994.  It was noted that he had sustained a bilateral 
lower extremity shrapnel injury during service in 1952; he 
now had arthritis of the knees and ankles.

A VA examination was performed in March 1995.  It was 
reported that x-ray examination of the lower extremities had 
been performed at a VA orthopedic clinic.  It was found that 
the veteran had degenerative changes in both knees, multiple 
shrapnel fragments in the feet and legs, and some possible 
mild degenerative changes of the ankles.  The diagnoses 
included status post shrapnel injury to both lower 
extremities; and degenerative joint disease of both knees.  

In a statement received in September 1995, H.A. Langston, 
Jr., M.D., informed that the veteran had been seen 
intermittently since 1965.  The veteran gave a history of 
having been injured in the war with shrapnel in the lower 
extremities and having marked osteoarthritic changes 
developing.  Arthrocenteses of the knees demonstrated 
inflammation of synovial membrane lining, causing fluid to 
collect.  The veteran had recently retired due to painful leg 
symptoms thought to be from the worsening of osteoarthritis 
due to age.  The physician reported that he had no records of 
the veteran's injury, other than his history, and he had no 
X-rays.  In the physician's opinion, the veteran was disabled 
and should be compensated for his osteoarthritis, if it was a 
condition related to an injury during service.  

A statement from a physical therapist, received in September 
1995, related the veteran's history of having sustained 
shrapnel injuries to his knees.  He complained of pain and 
swelling of the knees.  The assessment was bilateral knee 
arthritis secondary to old injuries.

W.F. Prior, M.D., in a statement received in November 1996, 
related that the veteran was disabled because of muscle, 
nerve, tendon, fascia and joint injuries sustained 50 years 
before.  It was reported that these injuries continued to 
cause progressive pain, swelling, joint effusion and 
weakness.  The physician advised the Board to review reports 
of x-ray and clinical examination of the veteran's knees, and 
to think about the causes of neuritis, myositis, tendonitis 
and arthritis.  No problems with circulation were identified. 

The veteran's first cousin, in a statement dated in March 
1997, related that the veteran had suffered a great deal of 
pain from traumatic arthritis of the feet and legs.  He 
believed that the veteran's arthritis was a condition covered 
by VA laws concerning secondary disabilities.  The veteran's 
first cousin submitted a copy of a page from a service 
organization magazine.  It discusses aspects of claims for 
secondary service connection.

The veteran's sister, in a statement, dated in January 1999, 
related that the veteran received severe shrapnel wounds to 
the feet, ankles and legs during service.  She indicated that 
he had struggled with pain and disability that he suffered as 
a result of these wounds.

A hearing was held at the RO before the undersigned Member of 
the Board in April 1999.  In testimony, the veteran asserted 
that he had experienced longstanding circulatory problems and 
associated cramping of the lower extremities and attributed 
these symptoms to service-connected lower extremity shell 
fragment wound residuals.  He also testified that arthritis 
of joints of the lower extremities was attributable to 
service-connected lower extremity shell fragment wound 
residuals.  The veteran went on to testify that Dr. Pryor 
related his arthritis to his injuries from service.  In 
regard to his claim of circulation problems he identified the 
same physicians who had examined him for his arthritis.  

II.  Legal Analysis

The threshold question in this case is whether the appellant 
has presented a well-grounded claims for secondary service 
connection for arthritis in multiple joints of both lower 
extremities and for a disability manifested by poor 
circulation of both lower extremities.  A well-grounded claim 
is one which is plausible.  If he has not presented well-
grounded claims, the claims must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet.App. 78 (1990).  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  As will be explained below, the Board finds that the 
claim for secondary service connection for arthritis in 
multiple joints of both lower extremities is well-grounded; 
however, the claim for secondary service connection for a 
disability manifested by poor circulation of both lower 
extremities is not well-grounded.  

Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where an evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).  Also, where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself to establish a well-grounded claim.  However, where 
the determinative issue is one of medical causation or a 
medical diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  A claimant would not meet the burden of 
submitting evidence sufficient to justify a belief that a 
claim is well-grounded merely by presenting lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Governing criteria provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310(a) (1998).

A.  Secondary Service Connection for Arthritis in Multiple 
Joints of both Lower Extremities

It is claimed that arthritis of the joints of the lower 
extremities developed secondary to service-connected lower 
extremity shell fragment wound residuals.  The medical 
evidence indicates that the veteran currently has arthritis 
affecting the knees and ankles.  Three statements from 
private health care professionals suggest the possibility of 
a relationship between service-connected residuals of shell 
fragment wounds to the lower extremities and current 
arthritis of the knees.  In all, there is medical evidence 
consistent with the appellant's assertion of a secondary 
relationship between service-connected lower extremity shell 
fragment wound residuals and the inception of later 
demonstrated arthritis of joints in the lower extremities.  
Accordingly, viewing this evidence in the most favorable 
light, we conclude that the appellant has presented a 
plausible claim of secondary service connection for arthritis 
in multiple joints of both lower extremities.  Accordingly, 
the Board finds that the claim, on this issue is well-
grounded.  The action necessary to fulfill the duty to assist 
in the development of a well grounded claim will be addressed 
in the remand portion of this decision.

B.  Secondary Service Connection for a Disability Manifested 
by Poor Circulation in both Lower Extremities

In regard to this issue, there is no medical evidence that 
the veteran now has a disability manifested by poor 
circulation of the lower extremities.  The veteran's 
assertion is the only evidence linking the alleged lower 
extremity circulatory disability to his service-connected 
lower extremity shell fragment wound residuals.  That 
assertion amounts to an opinion about a matter of medical 
causation.  As a lay person, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  No competent medical evidence has been presented 
showing that a claimed lower extremity circulatory disability 
is related to any service-connected disability.  The medical 
evidence submitted by the veteran and identified during his 
personal hearing noted his complaints in regard to his wound 
residuals and arthritis, but did not refer to the presence of 
circulatory problems as the result of service or a service 
connected disability.  His lay assertion alone cannot render 
a claim well-grounded in a case that requires proof of 
medical causation.  

As previously noted, a claimant must submit supporting 
evidence that justifies a belief by a fair and impartial 
individual that his claim is plausible.  As such evidence has 
not been presented, the claim is not well-grounded.


ORDER

The claim of secondary service connection for arthritis in 
multiple joints of both lower extremities is well-grounded, 
and to this extent, the appeal is granted.

The claim of secondary service connection for a disability 
manifested by poor circulation in both lower extremities is 
denied.


REMAND

The Board notes that two of the three medical statements 
serving to well-ground the claim for secondary service 
connection for arthritis in multiple joints of both lower 
extremities were not based on a review of the veteran's 
service medical records, but relied upon his history.  The 
statement from Dr. Pryor indicated that the veteran's records 
were reviewed, he had progressive problems and he suggested 
further review into the veteran's history and claim.  Dr. 
Langston indicated that he had not reviewed the veteran's 
records or X-rays and stated that if the veteran's 
disabilities were related to any injury from service he 
should be compensated.  The third statement from the physical 
therapist was based on the veteran's history.  Taken together 
with the veteran's testimony the claim is considered to be 
plausible, but in accordance with the VA duty to assist we 
find that a VA examination and opinion concerning the 
etiology of the veteran's arthritis is necessary prior to 
final appellate consideration. 

It is also claimed that lower extremity shell fragment wound 
residuals have become worse and he is entitled to a total 
rating based on individual unemployability.  In testimony, 
the appellant indicated that he had received VA treatment in 
recent years for his service-connected disabilities.  A 
review of the record discloses that the most recent VA 
outpatient treatment record is dated in September 1994, while 
the most recent VA examination for rating purposes was 
conducted in March 1995.  As such, the current record does 
not contain a report of a contemporaneous examination of the 
veteran's service connected disabilities.

VA has a duty to assist the appellant in the development of 
facts pertaining to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the claimant 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records  Littke v. Derwinski, 1 Vet.App. 90 (1990)  The duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the appellant 
that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet.App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The veteran should be requested to 
clearly identify non-VA medical sources 
who have provided treatment since 
military service for any disorders 
affecting the veteran's lower 
extremities.  Names, addresses and dates 
of treatment should be specified.  After 
obtaining a consent to the release of 
medical records from the veteran, the RO 
should request copies of the medical 
records from all identified sources which 
are not already in the claims folder.  As 
well, the RO should obtain all relevant 
VA clinical records of the veteran's 
treatment since September 1994.  All 
medical records obtained should be added 
to the claims folder.

2.  After the development requested above 
has been completed, the RO should 
schedule the veteran for VA orthopedic 
and surgical examinations.  The examiner 
must review the entire claims folder, 
including a copy of this remand, prior to 
the examination and he/she should 
indicate in the report of examination 
that a review of the claims folder was 
accomplished.  The purpose of the 
examination is to assess the current 
severity of the veteran's service-
connected lower extremity disabilities 
and to obtain an opinion about the 
etiology of any arthritis the lower 
extremities now present.  Any indicated 
special studies should be performed and 
all findings reported in detail.  With 
respect to residual muscle injury 
involving the left leg, the examiner 
should describe any loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination 
or uncertainty of movement.  With respect 
to the left foot, the examiner should 
describe any limitation of motion of the 
ankle or any gait disturbances.  With 
respect to scars of the right leg and 
foot, the examiner should describe any 
ulceration or skin breakdown, 
demonstrable pain, or functional loss 
produced by shell fragment wound 
cicatrices.  In addition, the examiner 
should state whether it is at least as 
likely as not that arthritis of the knees 
or ankles is attributable to service-
connected lower extremity shell fragment 
wound residuals.  A complete rationale 
should be provided for the opinion 
expressed.

3.  Thereafter, the RO should 
readjudicate the veteran's claims, 
including his claim for a total rating.  
As to the claim for an increased rating 
for residuals of a shell fragment wound 
to the left leg involving damage to 
Muscle Group XII, the RO should consider 
the additional medical evidence added to 
the record on remand in view of the 
criteria for rating muscle injuries in 
effect prior to and on or after July 3, 
1997.  If any benefit sought on appeal is 
not granted, the appellant should be 
furnished a supplemental statement of the 
case and afforded a reasonable time to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

Appellate consideration of the issue of entitlement to a 
total disability evaluation as a result of individual 
unemployability due to service-connected disabilities is 
deferred, pending the disposition of the issues addressed in 
this remand.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. L. COHN
	Member, Board of Veterans' Appeals


 

